Citation Nr: 1737337	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.   96-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a disability manifested by trembling. 

2.  Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides in Vietnam, and exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to September 1979 and November 1990 to March 1991, to include service in the Republic of Vietnam from August 6, 1971, to June 27, 1972, and in Southwest Asia from December 10, 1990, to January 30, 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

These claims were previously before the Board and remanded in April 2000, October 2002, July 2009, May 2012, November 2013, and June 2016.  The Board finds that there has been substantial compliance with the remand directives as the originating agency rebuilt the Veteran's claim file, reviewed all the evidence in the first instance, obtained and associated with the evidence all outstanding VA treatment records and identified private medical records, and ensured the Veteran was provided with adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268 (1998).

In an April 2015 decision, the Board denied the Veteran's claims for service connection for a thyroid disorder/trembling/fatigability and service connection for a lung disorder/allergies, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016 the Court granted a joint motion of the parties, vacated those portions of the Board's April 2015 decision and remanded the case to the Board for action consistent with the joint motion of the parties.

The Board notes that in April 2015 the Board also remanded the Veteran's claim of entitlement to service connection for arthritis of multiple joints (hips, ankles, elbows, knees) and in January 2016, the Board again remanded the claim for service connection for arthritis of multiple joints to afford the Veteran a new VA examination and obtain a medical opinion.  That issue remains in remand status.  


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed trembling disability.

2.  A respiratory disability was not present during the Veteran's active service and the most probative evidence of record indicates that his current respiratory disability is not causally related to his active service or any incident therein, including presumed exposure to herbicides in Vietnam, and exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of Operations.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability manifested by trembling are not met. 38 U.S.C.A . §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. A . §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The RO provided notice to the Veteran in a January 2010 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After issuance of the January 2010 letter, and opportunity for the Veteran to respond, the May 2014 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded numerous VA examinations.  Most recently, in accordance with the Board's June 2016 remand, the Veteran was afforded a VA examination in April 2017.  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Per the June 2016 Board instruction, the May 2017 VA examiner, also addressed the specific questions related to the whether the Veteran's respiratory disabilities were etiologically related to the Veteran's active service, to specifically include whether they are related to his service in the Persian Gulf or Vietnam and/or undiagnosed illness resulting from such.  As such, the Board finds that the May 2017 VA examination report is sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In light of the above, the Board finds that the RO substantially complied with the June 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

II. Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in active service or pre-existing disease aggravated by active military service.  38 U.S.C.A . §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed.Cir.2007).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era (i.e., February 28, 1961, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii).  In this regard, the Veteran's records reflect that he served in the Republic of Vietnam from August 1971 to June 1972.  Consequently, he is presumed to have been exposed to herbicides coincident with such service.

If a Veteran was exposed to an herbicide agent during active military service, certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  Such presumptive diseases include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board also notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service are applicable in this case.

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2021.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317 (a)(1)(2016)). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 ; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2016); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2014).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War. 38 C.F.R. § 3.317.  By regulation, the Persian Gulf War is defined as beginning in August 1990 through a date not yet prescribed.  38 C.F.R. § 3.2.  The Veteran's DD 214 Form reflects that he was awarded various medals as a result of his time spent as part of Operation Iraqi Freedom.  As such, he is considered a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).




A. Service Connection for a disability manifested by trembling 

Factual Background and Analysis 

In January 1991, while on active service the Veteran was treated for an episode of trembling, fatigue, and other symptoms, which was attributed to a psychiatric disorder.  While serving in Saudi Arabia and preparing for a SCUD missile attack, the Veteran reported that he became tremulous, anxious, and experienced heart palpations, which he indicated were attributed to a diagnosis of a "stress casualty."  He was medevaced to a hospital in Saudi Arabia for evaluation and treatment and was then transferred to a military hospital in Landstuhl, Germany, where he was first treated in the Battle Fatigue Unit, followed by treatment in the Inpatient Psychiatric Unit.  Subsequently, he was transferred to Eglin Air Force Base Hospital in Florida, where he was hospitalized from February 13, 1991, to March 1, 1991.  

A March 1991 Narrative Summary from Eglin Air Force Base Hospital reflects the Veteran was experiencing a high state of anxiety in Saudi Arabia and was unable to rest properly.  The examining psychologist diagnosed adjustment disorder with mixed emotional features, including a single panic attack.  The Veteran asserts that following his return from Southwest Asia, he continued to experience symptoms of trembling, which was noted by his private physician in a June 1992 letter.

A November 1991 Report of Medical History, indicated that the clinical evaluation was normal for the chest and lungs.  There were no indication of any complaints of trembling.

At a February 1996 VA examination, the Veteran indicated that, he experienced problems with anxiety, heart palpations, and tremulousness following the January 1991 incident and that these symptoms continued through approximately February 1995.

In a March 1996 letter, the Veteran wrote that he sought medical treatment in Saudi Arabia due to uncontrollable shaking and trembling, which occurred on the morning of January 21, 1991.  Also, the Veteran stated that trembling is a known symptom of thyroid deficiency, which he clearly has.

In April 1999, the Veteran was afforded a VA examination.  The Veteran reported that he experienced shaking and fatigue while he served in the Gulf War.  About 6 months after his separation, he was treated by a sleep disturbance where hypothyroidism was identified.  The examiner noted that the tremulousness may be related to the hypothyroidism.  
 
Pursuant to the Board's November 2013 remand, the Veteran was afforded an examination in May 2014.  The examiner noted that the Veteran had hypothyroidism.  The examiner found that symptoms of trembling were not found on examination.  Thus, an opinion on the etiology was not provided.

In June 2016, the Board remanded this matter again.  Given that the Veteran had not yet been afforded a psychiatric examination, the Board remanded this matter for a VA psychiatric examination.  The Board directed the examiner to provide an opinion as to whether the disability claimed as trembling is psychiatric in nature. 

In March 2017, the Veteran was afforded a VA mental disorder examination.  The examiner reviewed the Veteran's entire claims file.  The Veteran reported that he had a history of chronic low-grade depression for which he received pharmacologic treatment.  He stated that while he prepared for deployment to Saudi Arabia he begun to feel increasing symptoms of anxiety and depression.  He relayed that due to the heightened tension from attacks; he had a high state of anxiety and was unable to rest properly.  The examiner noted that the Veteran was diagnosed with adjustment disorder with mixed emotional features (including a single panic attack) while on active duty.  The examiner noted that the Veteran was casually dressed and well groomed.  During the examination, no tremulousness was noticed in his hands.  The examiner concluded that the Veteran did not have a psychiatric disorder as there was no mental diagnosis or other diagnosis rendered in this examination.  

First, the Board finds that the most probative evidence shows that the Veteran was not diagnosed with a trembling disorder during service or since he filed the present claim for service connection. Service treatment records (STRs) are negative for a trembling disability.  Moreover, the evidence dated since the time the Veteran filed his claim for service connection also does not show a trembling disorder diagnosis.  The Veteran was not found to have a trembling disorder on the May 2014 examination and the March 2017 VA examination did not find that there was a mental disorder manifested by trembling.

To the extent that the Veteran asserts that service connection is warranted for trembling on the basis of an undiagnosed illness, his argument also fails.  The Board observes that the evidence indicates that the Veteran's reported trembling is associated with his service-connected hypothyroid disability.  The April 1999 VA examiner noted that tremulousness may be related to the hypothyroidism.  The Veteran stated that his tremors were a symptom of his hypothyroidism in his March 1996 letter.  Therefore, the Veteran's trembling is not related to an undiagnosed illness, as the symptom has, in fact, been attributed to the hypothyroidism disability.  For the Veteran's trembling to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder may they be said to be due to undiagnosed illness.  The diagnosed hypothyroidism with symptoms of trembling is not an undiagnosed illness or medically unexplained chronic multi symptom illnesses. 

Thus, while the Veteran assets that his service in Southwest Asia caused his condition, he does not have a multisymptom medically undiagnosed illness, as the April 1999 examiner specifically determined that the Veteran's trembling is part of his hypothyroidism since his history and the current examination was consistent with this diagnosis.  Therefore, the Board concludes that the law and regulations are not applicable, and service connection for trembling cannot be granted under the presumptive provisions of 38 U.S.C.A. §1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317.

The Board acknowledges that the Veteran's available STRs demonstrate that in January 1991, the Veteran was treated for an episode of trembling and other symptoms, which was attributed to a psychiatric disorder.

Additionally, STRs however, are negative for any or diagnoses of any trembling disorders.  Significantly, the Veteran's July 1979 separation examination from his first period of service and the November 1991 Report of Medical History from his second period of service, were both negative for any chronic trembling disorders or complaints.

The only evidence linking the Veteran's trembling symptomatology to his military service is the Veteran's own assertions.  The Board does not question the Veteran's sincerity in his belief that service connection is warranted for a trembling disorder.  While he is competent to relate events in service and after service, and to describe the extent of any current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the Veteran's competency to link the claimed disorder to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  The benefit sought on appeal is therefore denied.





B.  Service connection for a Respiratory Disability

Factual Background and Analysis 

The Veteran maintains that he has experienced chronic respiratory problems, which he primarily maintains are due to dust conditions he experienced while stationed in Saudi Arabia.  The Veteran has indicated that prior to his deployment to Saudi Arabia, he did not experience any overt allergies, and that he began to experience and was treated for a number of allergies upon his return from Saudi Arabia.  At his May 1994 VA examination, the Veteran also attributed his respiratory difficulties to exposure to Agent Orange in the Republic of Vietnam.

An April 1976 service treatment record noted recurrent sinusitis.  An April 1977 service treatment record provided an assessment of an upper respiratory infection.  

A March 1978 service treatment record shows that at that time he had a diagnosis of chronic sinusitis.  A June 1978 service treatment record noted an upper respiratory infection.

On the July 1979 separation Report of Medical History the Veteran indicated that he had a history of sinusitis.  However, the clinical examination upon separation was negative for complaints or treatments related to a chronic sinus or respiratory disability.

 An April 1980 VA examination reported that the Veteran's nose, mouth, sinus, and throat were normal.
 
On an October 1987 Report of Medical History, the Veteran noted that he had no allergies and that he was in good health overall.

An October 1988 treatment record provided a diagnosis of postviral bronchitis.

An October 1989 treatment note indicated that the Veteran had a recurrence of sinusitis.  A May 1990 treatment note reported that the Veteran had sinus and chest congestion with "a little bit of an infection."  A September 1990 treatment note indicated that there was still some mild lingering bronchitis.

For his second period of service, a January 1991 service treatment record shows that while serving in Southwest Asia, the Veteran was noted to have a history of chronic bronchitis, and he complained at that time of trouble breathing due to the dust storms, as well as symptoms of an upper respiratory infection.  Another January 1991 service treatment record noted complaints of sinusitis for the past 3 days.

Several private treatment records associated with the claims file show that the Veteran received treatment, both before and after his service in Southwest Asia, for episodes of sinusitis and bronchitis.  Namely, a September 1991 treatment record noted sinusitis and bronchitis.

A March 1994 x-ray of the chest was normal.

In June 1994, the Veteran was afforded a VA examination, where he reported developing sinusitis or an upper respiratory infection while embarking for the Persian Gulf that he never quite recovered.  The examiner diagnosed the Veteran with sleep disturbance with nocturnal myoclonus. 

An April 1999 chest x-ray revealed that no acute pleural or parenchymal abnormality but an area of linear atelectasis in the left lower lobe.

In April 1999, the Veteran underwent a VA examination.  The examiner noted that the Veteran had chronic sinusitis which was documented in his military record.  He also had a history of tobacco abuse in the past with a history of bronchitis.  This had been exacerbated with an episode during the Gulf War and now had an allergic component to his allergic rhinitis and sinusitis. 

In May 2013, the Veteran was afforded another VA examination.  The examiner provided a diagnosis of asthma and chronic obstructive pulmonary disease (COPD). 

A July 2013 VA Persian Gulf Examination noted that there were currently no undiagnosed illnesses meeting the Gulf War exposure criteria.  There were, however, conditions with clear/known etiologies.

In a July 2013 VA opinion, an examiner opined that there was no clinical evidence that the Veteran's asthma or chronic obstructive pulmonary disease (COPD) were incurred in active service.  The examiner noted that the Persian Gulf War examination in 1995 revealed no clinical evidence of a respiratory condition as there was a normal chest x-ray in 1994 and 1995 and COPD was diagnosed in 2013.

However, the July 2013 VA opinion did not discuss any possible relationship between the Veterans history of chronic sinusitis and chronic bronchitis to his currently diagnosed asthma and COPD. 

A January 2014 private treatment record noted that the Veteran had allergic rhinitis that was due to pollen.

Pursuant the November 2013 remand instructions, the Veteran underwent a VA examination in May 2014.  The Veteran had a current diagnosis of asthma that was initially diagnosed in 2007.  The Veteran reported that prior to going to the Persian Gulf he had never had any problems with allergies.  He reported that after being in Saudi Arabia, he developed allergies while his spouse did not.  After coming back from Saudi Arabia, he had bad allergy problems to cats that he did not previously have.  He indicated that formal allergy testing from an allergist in 1993 revealed that he was "allergic to everything he was exposed to" and he was placed on immunotherapy for 4 to 5 years.  He stopped the allergy shots after 5 years as there was minimal improvement.  He stated that he had formal allergy testing in 1993.  He had residual allergy problems and that he had developed more allergy problems since he moved to Kentucky.  He took over the counter medication as he was taking Dulera for a diagnosis of asthma made about 7 years ago.  He also reported that he had chronic bronchitis prior to deploying.  He indicated that there was a significant powder type dust in Saudi Arabia and that there was a transportation battalion close by which would stir up the dust.  The examiner noted that chest x-rays from 1987 to 1999 were all normal.  The Veteran did not currently have multiple respiratory conditions.  The examiner opined that it was less likely than not that the Veteran's lung disorder/allergies were incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran was objectively diagnosed with allergies in June 1994 and with asthma in 2007-2008 and that there was no nexus to the service for either as there was no chronic diagnosis of allergies or asthma while in the service.  The Veteran's service treatment records mentioned chronic sinusitis in 1978 and chronic bronchitis in 1991.  His separation exam in 1979 showed no diagnosed chronic sinus condition.  Instead, the statement of chronic sinusitis in 1978 was based on subjective information as there was no objective diagnosis of a chronic sinus condition (no nasal endoscopy, no sinus x-ray or sinus CT).  Similarly, in 1991, the diagnosis of chronic bronchitis was based on subjective information, as there was no objective evidence of chronic bronchitis during his service from November 1990 to March 1991.  His chest x-ray and pulmonary function test (PFTs)/spirometries were all normal in the late 1980s and early 1990s.  There was clinical evidence of acute bronchitis infections only.  The examiner noted that regardless, the Veteran had been smoking a pipe and cigarettes for 29 years in 1991.  Even if he did have chronic bronchitis, the etiology would have been due to self-imposed tobacco abuse.

In the February 2016 joint motion, the parties found that the Board erred in its April 2015 decision denying service connection for a lung disorder/ allergies by providing an inadequate reasons and bases for denial.  In particular, the parties found that the Board relied, in part, on a May 2014 VA examiner's opinion, which found the Veteran's in-service complaints of chronic sinusitis and bronchitis, were based on "subjective" complaints and failed to discuss all the evidence which was in support in the Veteran's position.  

The Veteran underwent a VA examination in April 2017.  The examiner reviewed the Veteran's entire claims file.  The Veteran was diagnosed with sinusitis, rhinitis, bronchitis, COPD, and asthma during the time frame from July 1993 to the present.  The Veteran reported that from August 1971 to June 1972 when he was stationed in Vietnam, his battalion "put down more Agent Orange than anyone else."  He stated that he had no allergies or breathing problems in his first active duty time.  However, when he was released in 1991 he was "screwed up."  He reported that after he was released from duty he felt congested all the time.  He stated that later he was diagnosed with asthma and bronchitis.  The Veteran reported that he had an allergy test done and was positive for cats, dogs, trees, grass, shrubs, mild, and mildew, for which he takes Claritin.  He reported that he was on no medications for his asthma. 

The examiner opined it was less likely than not (less than 50 percent probability) that his sinusitis, rhinitis, bronchitis, COPD and asthma was incurred in or caused by the claimed in-service injury, event or illness.  

The examiner provided a rationale for each diagnoses.  The examiner noted that the Veteran's sinusitis is primarily an acute and transitory infection of the sinuses (upper airway) due to a virus or bacteria that resolves over time, and is a common condition to the public.  It was noted that at his first separation (ETS) in 1979, the Veteran stated that his last sinusitis episode was in 1976.  It was indicated that on his second tour, he had one episode of sinusitis in January and another in September, but there is no mention of a chronic condition with a workup including x-rays, endoscopy or specialty referral, or documentation of long term antibiotic use.  In fact, he was diagnosed with sinusitis prior to his second deployment, making this a pre-existing condition to his Gulf War service.

The examiner further determined that the Veteran's rhinitis is an inflammation of the nasal passageways.  It was noted that he was diagnosed in 2004, which is 13 years after service and also treated in 2007 and 2011.  After review of his record, the examiner indicated that there was no diagnosis made in service.

The examiner commented that the Veteran's bronchitis was diagnosed in 1977.  He only had two episodes prior to second deployment, making this pre-existing to his tour during Desert Storm.  During his second deployment, there was no bronchitis diagnoses noted. It was noted that bronchitis is an infection of the lining of the bronchial tubes and usually an acute and transitory condition commonly diagnosed in the general public.  There was no mention was made of chronicity, workup, or long-term use of medication for this diagnosis.

The examiner also stated that the Veteran's COPD was diagnosed in 2007, which is 16 years after his separation.  It was indicated that per a Pulmonologist, COPD vs. mild asthma-favor former who also noted the Veteran has a 28 pack year smoking history.  It was noted that COPD is involved with the lower airways (pulmonary disease) and the most common etiology is smoking tobacco products. 

As determined by the examiner, the Veteran's asthma was not diagnosed during his service in Vietnam or Desert Storm.  It was indicated that he was not diagnosed until 2007 and even then, the pulmonologist was unsure until 2009.  It was indicated that this diagnosis was 18 years after his service.

She opined that each of the above conditions is less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  A Pulmonary Function Study was ordered to assess any current obstructive or restrictive disorders.  The results are as follows: airflow rates indicated mild obstruction (Stage I), bronchodilator response was no, significant response to acute bronchodilator inhalation and lung volume measurements were normal.  The diffusing capacity measurement was normal.  A comparison with prior studies: comparison with prior pulmonary function studies indicated essentially no change since the study of May 2013 when accounting for aging. 

The examiner provided an opinion on articles submitted by the Veteran.  Regarding Al Eskan Disease article, the authors observed an ACUTE desert-related disease. However, research of the medical literature fails to provide any investigation substantiating chronicity of symptoms over time or long-term debility, which is used as the basis for service connection.  Also, this condition has not been made a Gulf war presumptive condition.  There is no data link Al Eskan disease to any specific chronic illness.  In their initial report, Korenyi-Both et al. (1992) indicated that most patients had recovered within 6 weeks and that the relapse rate was less than 1 percent.  Military personnel deployed to the Persian Gulf are inevitably exposed to sand.  Working at the Armed Forces Institute of Pathology, Irey (1994) reported birefringent sand particles in the lung of some of 86 casualties from the Kuwait Theater of Operations.  However, the author found no long-term lung inflammation.  Korenyi-Both et al. have argued that Al Eskan disease is most likely a form of acute silicosis aggravated by the pulmonary immune response and perhaps other genetic and environmental factors (Korenyi-Both et al. 1997; Korenyi-Both et al. 1992; Korenyi-Both et al. 2000). However, there are no clinical data to support that hypothesis and no reports of chronic lung disease consistent with silicosis in Veterans.

Moreover, she reported that there is no evidence that the syndrome or disease observed in troops in Al Eskan village was caused by a communicable microbial pathogen.  Indeed, Koryeni-Both et al. have argued that the disease is caused by exposure to the unique sand dust of the central and eastern Arabian Peninsula and in particular to the silica in the sand.  They note that given the sand-mediated damage to helicopters in the fields and silicosis in Somali camels, sand-mediated disease in humans would be expected.  More than 13 years have passed since the initial description of Al Eskan disease appeared in the literature, but little progress has been made in linking chronic respiratory diseases in military personnel to exposure to Persian Gulf sand.  Additionally, she stated that the Veteran has a 28 pack year history of smoking. He was diagnosed with allergies in 1994, 3 years after service, during a time when he was working in a moldy vault with carpet squares on the floor.  He was diagnosed with asthma 18 years after service. Currently, his PFTs show mild obstruction-stage I-which is stable (no change since 2013), consistent with asthma.  

The examiner also stated that asthma and rhinitis are very common conditions in this world, not specific for any group.  They can develop at any age.  According to Up To Date, Increasing Prevalence of Asthma and Allergic Rhinitis and the Role of Environmental Factors" (last updated 10/28/2016), the gene-environment interactions that lead to the development of atopic diseases such as allergic rhinitis and asthma are complex.  More than 100 genes have been associated with the development of asthma, and we assume that each gene product interacts with multiple environmental factors.  Environmental factors such as tobacco smoke and pollution alter expression of deoxyribonucleic acid (DNA) methyltransferases, which could potentially impact the immune response to allergen.

Lastly, she opined that it is less likely than not (less than 50 percent probability) that the Veteran's respiratory disorders present during the dependency of the claim
from July 1993  to present began in or are etiologically related to either period of the Veteran's active duty service, to include as due to exposure to herbicides in Vietnam and to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations in the Persian Gulf.  The examiner's rationale for this opinion noted that none of the Veteran's conditions were shown to be become a chronic condition either during service or shortly afterwards. The Veteran had a Persian Gulf War registry exam in 1996, which he had no respiratory
complaints at that time.  The Veteran stated no to asthma and chronic cough.  It was noted that he smoked cigarettes and a pipe from 1964-1992.  Therefore, each of respiratory conditions is less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.

The Board notes that the Veteran is presumed to have been exposure to herbicides in service.  38 C.F.R. § 3.307.  However, his claimed respiratory disorder is not considered a disease presumptively related to herbicide exposure.  38 U.S.C.A. § 1116 (a)(2); 38 C.F.R. § 3.309 (e).  To the extent that the Veteran asserts a nexus to herbicide exposure, the Board considers this issue to be a complex medical question.  The Veteran is not shown to have the expertise to provide a competent opinion on this matter and any such assertions from him are not probative. 38 C.F.R. § 3.159(a); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Moreover, there is no evidence other than conclusory generalized lay statements that indicates that a current respiratory disorder may be associated with herbicide exposure.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

As noted above, as the Veteran had active military service in the Southwest Asia Theater of Operations, the law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

Based on the above evidence, the Board finds that service connection for a respiratory disability to include as due to undiagnosed illness is not warranted.

In this regard, the Board first observes that the Veteran's respiratory disability is not related to an undiagnosed illness, as the disorder does, in fact, carry a diagnosis.  For the Veteran's respiratory disability to be due to an undiagnosed illness, the symptoms would have to be not attributable to another, specific cause.  The undiagnosed illness recognized as being associated with Persian Gulf War service does not cause other diagnosed disorders, but various symptoms for which a diagnosis cannot be determined.  Only if such symptoms are not related to a diagnosed disorder may they be said to be due to undiagnosed illness.  The diagnosed sinusitis, rhinitis, bronchitis, COPD, and asthma are not undiagnosed illnesses or medically unexplained chronic multisymptom illnesses. 

Thus, while the Veteran served in Southwest Asia, the Veteran did not have multisymptom medically undiagnosed illness as the April 2017 VA examiner specifically determined that the Veteran's respiratory conditions had clear and specific etiologies and diagnoses since his history and the current examination was consistent with these diagnoses.  As these disorders of sinusitis, rhinitis, bronchitis, COPD, and asthma have been diagnosed, the Board concludes that the laws and regulations pertaining to undiagnosed illnesses are not applicable, and service connection for a respiratory disability cannot be granted under the presumptive provisions of 38 U.S.C.A. §1117  and 38 C.F.R. § 3.317 .  See 38 C.F.R. § 3.317 (2014).

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee; supra (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

As there are current diagnoses of sinusitis, rhinitis, bronchitis, COPD, and asthma, the first element of service connection is satisfied.  However, the evidence must establish not only the existence of a disability, but also an etiological connection between military service and the disability.  

The Board acknowledges that the Veteran's available service treatment records demonstrate that the Veteran presented with complaints of sinusitis and bronchitis on multiple occasions.  The medical evidence however, does not indicate that the Veteran's in-service symptoms were chronic or that they are related to his currently diagnosed respiratory disorders.  The VA April 2017 examiner noted that none of the Veteran's conditions were shown to be a chronic condition either during service or shortly afterwards.  The Veteran had a Persian Gulf War registry exam in 1996, which he had no respiratory complaints at that time.  The Veteran stated no to asthma and chronic cough. 

Notably, the April 2017 VA examiner opined that the Veteran's respiratory disability was less likely than not was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Veteran's chronic sinusitis is primarily an acute and transitory infection of the sinuses due to a virus of bacteria that resolves over time and is a common condition in the general public.  The Veteran was not diagnosed with rhinitis until 2004, 13 years after his service and there was no diagnosis in service.  She also indicated that the Veteran's bronchitis was diagnosed in 1977 and he had two episodes prior to second deployment, making this pre-existing to his tour during Desert Storm.  Also, the Veteran's asthma was not diagnosed until 2007 and even then the Pulmonologist was unsure until 2009, which is 18 years after service.  The Veteran's COPD was diagnosed in 2017, 16 years after his service.  She noted that the Pulmonologist noted  that he had a 28 pack year smoking history.  COPD is involved the lower airways (pulmonary disease) and the most common etiology is smoking tobacco products.  Lastly, she stated that none of his conditions were shown to have become a chronic condition either during service or shortly afterwards.

The April 2017 examiner also reviewed articles submitted for the basis of service connection.  Regarding Al Eskan Disease, the "authors observed an ACUTE desert-related disease."  However, research of the medical literature fails to provide any investigation substantiating chronicity of symptoms over time or long term debility, which is used as the basis for service connection.  Also, this condition has not been made a Gulf war presumptive condition.  The Korenyi-Both et al. article argued that Al Eskan disease is most likely a form of acute silicosis aggravated by the pulmonary immune response and perhaps other genetic and environmental factors (Korenyi-Both et al. 1997; Korenyi-Both et al. 1992; Korenyi-Both et al. 2000).  However, there are no clinical data to support that hypothesis and no reports of chronic lung disease consistent with silicosis in Veterans.

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current respiratory disability and the Veteran's military service.  The Board finds that the April 2017 medical opinion is competent and probative and weighs against the claim as the April 2017 VA examiner determined that the Veteran's current respiratory conditions were less likely than not related to service.

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.

The Board has also considered the Veteran's statements regarding his belief that his respiratory disability is related to his military service.  While the Veteran is competent to report on the history of his respiratory symptoms, he is not competent to express an opinion on whether such symptoms are related to his military service See Woehlaert, 21 Vet. App. 456 (2007).  His reports of in-service respiratory symptoms are related to post service respiratory disability have no probative value. Id.  Competent evidence is necessary in this case to relate in-service respiratory symptoms to post service respiratory disability, as this is an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be complex medical matters beyond the competence of lay witnesses.  Jandreau, 492 F.3d at 1377, n. 4; Woehlaert, 21 Vet. App. 456.  The competent evidence on this question is limited to the April 2017 VA medical opinion.  38 C.F.R. § 3.159(a).


The Board finds that the preponderance of the evidence is against the Veteran's service connection.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert, 1 Vet. App. 49.  The benefit sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a disability manifested by trembling is denied. 

Entitlement to service connection for a respiratory disability, to include as due to exposure to herbicides in Vietnam, and exposure to chemicals and/or environmental hazards in the Southwest Asia Theater of operations is denied. 



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


